Citation Nr: 1503675	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-28 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a right ankle injury.

2.  Entitlement to service connection for narcolepsy to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a disability manifested by dizziness to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to April 1996 and from June 2006 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
February 2009 decision of the RO that, in part, denied a disability rating in excess of 10 percent for service-connected residuals of a right ankle injury, and denied service connection for narcolepsy and dizziness.

In November 2011, the Veteran testified during a hearing before the undersigned at
the RO.

The issues were remanded by the Board in May 2012 and January 2014 for further development.  The matters are again before the Board.  

In rating decisions dated in February and November 2013, the RO assigned a temporary total disability (TTR) evaluation for the Veteran's right ankle disorder
based on convalescence from December 7, 2012 to May 31, 2013.  The current appeal with consider an increased rating exclusive of that time

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Upon preliminary review of the evidence of record, the Board finds that the Veteran's case must be remanded for further development.

During the Veteran's November 2011 Board hearing, he has appears to assert his service-connected PTSD may have caused or aggravated his narcolepsy and disability manifested by dizziness.  See, Board Hearing Transcript p. 9, 14-15.  At the time of that hearing, service connection had not been awarded for PTSD.  However, following remand of this case, service connection was established.

The Veteran has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance.  The Board thus finds that a further VA opinion is needed to address the theory of secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was most recently afforded a VA ankle examination in March 2014.  The Veteran was one month status post peroneal tendon sheath injection and noted a dramatic relief of pain.  The Veteran's representative has argued in the December 2, 2014 IHP essentially that the 2014 examination did not accurately reflect the Veteran's condition due to the relief he felt from the recent  injection.  Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (Board must consider the effects of medication on a veteran's disability if such effects are not contemplated by the rating criteria).  As such, the Veteran should be afforded another VA examination determine the current severity of this right ankle condition, if possible, after the effects of the peroneal tendon sheath injection wears off.  If the RO is unable to schedule the examination without the effects of the injection worn off, the examiner should comment on what effect, if any, the Veteran's reported injections have on his right ankle disability.

The April 2012 VA examiner was asked to identify all current disability underlying the Veteran's complaints of dizziness but does not appear to have done so.  The June 2013 VA examiner cited a to a diagnosis of orthostatic hypotension from January 2008 treatment records and also cited a January 2008 report of dizziness as related to anxiety.  Although not discussed, a January 2007 treatment record suggests a possible relation to a labrynthitis condition.  The 2013 VA examiner did not provide any discussion or rationale regarding a diagnosis in her opinion.  As the record suggests various disabilities potentially associated with dizziness, a new VA examination is required for clarification.  

Additionally, the DD-214 showed that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  As the veteran served in Southwest Asia, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a) (1).  In this case, as discussed above, it does not appear a clear diagnosis has been established.  Therefore, in the event the new VA examination is unable to render a diagnosis of a specific dizziness disability, the RO is advised that consideration of the provisions regarding undiagnosed illness may be warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection on a secondary basis (specifically as secondary to the Veteran's service-connected disabilities).  He should have adequate opportunity to respond.  The RO should arrange for any further development suggested, including securing for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA treatment the Veteran has received for his narcolepsy or disability associated with dizziness.

2.  After any development deemed necessary is completed, schedule the Veteran for a VA ankle examination, for the purpose of determining the current manifestations and severity of his right ankle condition, as distinct from relief obtained from any injection treatments.  The examination should be scheduled, to the extent feasible, for a time when the effects of the most recent injection have worn off.  The claims file must be provided to the examiner in conjunction with the examination.  All findings necessary for rating the condition should be provided, including range of motion studies.  All tests necessary to assess the condition should be obtained.  

If the RO is unable to schedule the examination after the injection has entirely worn off, the examiner should comment on what effect, if any, the Veteran's injections would have on his right ankle disability.

All findings provided must be thoroughly explained and any and all opinions must be accompanied by a complete rationale.

3.  Refer the claims file to an appropriate examiner to identify any disability associated with dizziness and if applicable, determine the nature and etiology of any diagnosed condition to include as secondary to service-connected disabilities.

The Veteran's claims file (including this remand) must be reviewed by the examiner.  If the examiner determines that an actual physical examination is necessary, one should be scheduled.  Based on a review of the claims file including any updated records the examiner must provide the following opinions: 

(a)  Determine whether the Veteran currently has or had, during the period on appeal, any diagnosis related to his dizziness to include orthostatic hypotension, labrynthitis and anxiety.  If the examiner finds it is not possible to determine with certainty whether the Veteran has a disability, the examiner should provide a clear medical explanation and rationale.

(b)  For any diagnosis of a disease manifested by dizziness, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent or better probability) that the Veteran's condition(s) was incurred in or otherwise related to active service or secondary to any service-connected disabilities (PTSD, tinnitus, right ankle conditions, bilateral ingrown toenail, right knee pain, left knee pain, left ankle sprain).   

(c)  If the examiner finds the Veteran's dizziness cannot be attributed to any known clinical diagnosis, the Veteran must be afforded an undiagnosed illness examination and all established protocol for undiagnosed illness examinations must be followed.  

The examiner should reconcile any opinion with all other clinical evidence of record.  

4.  The RO should then provide the claims file to an appropriate VA examiner to determine the etiology of his narcolepsy on a secondary basis.  If the examiner determines that an additional examination is necessary, an examination to address the below questions should be scheduled. 

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file including any updated records the examiner must provide the following opinions: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's narcolepsy is caused or permanently worsened (aggravated) by his service-connected disabilities (including medication used to treat the disabilities)?  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.

5.  After the requested VA examinations/opinions, records review and opinion are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand.  If the reports are deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, the claims for service connection for narcolepsy and disability manifested by dizziness, to include as on a secondary basis and an increased rating for residuals of a right ankle injury must be readjudicated.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


